Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Kenneth s. Brooks (Reg. 73, 613) on 2/17/2022
3.        The application has been amended as followings:

1-9.  	(Cancelled)  

10.  	(Currently Amended) A method of configuring a power distribution box, the method comprising:
	receiving advertisement messages from a plurality of power distribution boxes including the power distribution box in advance of establishing a wireless communication link;
displaying, on [[the]] a screen of the external setting device, a list of the plurality of power distribution boxes based on the received advertisement messages;
receiving a user selection of [[a]] a first power distribution box from the list of the plurality of power distribution boxes;
establishing, by an external setting device, the wireless communication link with the  first power distribution box; 
the screen of the external setting device, a configuration screen for the first power distribution box;
receiving, at the external setting device, a user input specifying new disconnect configuration data, the new disconnect configuration data including a priority level and mode information for each of a plurality of outlet circuits of the first power distribution box,
wherein the mode information includes one selected from a group of an always-on mode in which a priority disconnect operation is disabled and a priority disconnect mode in which the priority disconnect operation is enabled; and
transmitting, by the external setting device, via the wireless communication link the new disconnect configuration data to the first power distribution box to configure the first power distribution box.

11.  	(Currently Amended)  The method of claim 10, further comprising:
receiving, from the  first power distribution box, a notification indicating at least one selected from a group consisting of a tripped breaker of the first power distribution box and opening of a disconnect switch associated with a first outlet circuit of the plurality of outlet circuits.  
12.  	(Cancelled)  
13.  	(Cancelled)  
14.  	(Currently Amended)  The method of claim 10, further comprising:
	after establishing the wireless communication link, receiving current disconnect configuration data from the first power distribution box, and 
wherein providing the configuration screen includes displaying current priority levels of the plurality of outlet circuits, obtained from the current disconnect configuration data, on the screen of the external setting device.


	obtaining, over the wireless communication link, power data captured by the first power distribution box; and
	displaying the power data on the screen.

16-23. 	(Cancelled) 

24.	(New)  A method of configuring a power distribution box, the method comprising:
receiving advertisement messages at an external setting device from one or more power distribution boxes in advance of establishing a wireless communication link;
displaying, on a screen of the external setting device, the one or more power distribution boxes based on the received advertisement messages;
receiving a user selection of a first power distribution box from the one or more power distribution boxes;
establishing the wireless communication link with the first power distribution box based on the user selection; 
receiving, over the wireless communication link from the external setting device, disconnect configuration data for a plurality of outlet circuits of the first power distribution box, wherein the disconnect configuration data includes priority data and mode information for each of the plurality of outlet circuits;
configuring the first power distribution box by setting a priority level and setting a mode for each of the plurality of outlet circuits in accordance with the priority data and mode information in the received disconnect configuration data; 
receiving, at a power input of the first power distribution box, alternating current (AC) power from an external power source; and


25.	(New)  The method of claim 24, wherein distributing the AC power received from the external power source to the plurality of outlet circuits in accordance with the disconnect configuration data comprises:
	detecting a sum current level for the plurality of outlet circuits;
	determining that the sum current level exceeds a priority disconnect threshold; and
	in response to determining that the sum current level exceeds the priority disconnect threshold, selectively disconnecting a first outlet circuit of the plurality of outlet circuits from the power input based on the priority level of the first outlet circuit.

26.	(New)  The method of claim 24, further comprising broadcasting, by the one or more power distribution boxes, the advertisement messages to the external setting device to identify the one or more power distribution boxes in advance of establishing the wireless communication link.

27.	(New)  The method of claim 24, further comprising after establishing the wireless communication link and before receiving the disconnect configuration data, transmitting, over the wireless communication link, current disconnect configuration data of the first power distribution box, wherein the current disconnect configuration data includes an initial priority level for each of the plurality of outlet circuits.

28.	(New)  The method of claim 24, wherein the mode of each of the plurality of outlet circuits is one selected from the group of an always-on mode in which a priority disconnect 

29.	(New)  The method of claim 24, further comprising transmitting, by the first power distribution box, a notification to the external setting device indicating at least one selected from a group consisting of a tripped breaker of the first power distribution box and opening of a disconnect switch associated with a first outlet circuit of the plurality of outlet circuits.

30.	(New)  The method of claim 24, further comprising:
		capturing power data from a current sensor; and
		transmitting, by the first power distribution box, the power data over the wireless communication link.

31.	(New)  The method of claim 24, further comprising:
		detecting a sum current level for the plurality of outlet circuits; and
		generating, by an indicator on the first power distribution box, an indication that the sum current level is approaching a priority disconnect threshold before the sum current level exceeds the priority disconnect threshold.

32.	(New)	The method of claim 24, further comprising:
		detecting a first current level for a first outlet circuit of the plurality of outlet circuits; and
		generating, by a light indicator on the first power distribution box, an indication that the first current level is approaching an individual current threshold before the first current level exceeds the individual circuit current threshold. 	


	an external device configured to:
		receive advertisement messages from one or more power distribution boxes in advance of establishing a wireless communication link;
		display, on a screen of the external setting device, the one or more power boxes based on the received advertisement message;
		receive a user selection of a first power distribution box from the one or more power distribution boxes; and
		establish the wireless communication link with the first power distribution box based on the user selection,
the first power distribution box comprising:
a housing portion;
a base portion elevating the housing portion above a surface on which the first power distribution box is placed;
a power source input operable to receive power from an external power source;
a plurality of outlet circuits electrically coupled to the power source input; 
an antenna;
a power disconnect controller coupled to the antenna and configured to, 
receive, over the established wireless communication link, disconnect configuration data, and
assign priority levels and modes to the plurality of outlet circuits as specified by the disconnect configuration data received from the external device.

34.	(New)  The system of claim 33, wherein the first power distribution box further comprises:


35.	(New)  The system of claim 33, wherein the first power distribution box further comprises:
		a wireless communication circuit coupled to the antenna and configured to establish the wireless communication link with the external device and to receive, over the wireless communication link, the disconnect configuration data;
		a memory storing the disconnect configuration data received from the external setting device;	
		one or more current sensor inputs configured to receive current data from current sensors associated with the plurality of outlet circuits; and
		a processor configured to control a plurality of disconnect switches, each coupled to one of the plurality of outlet circuits, based on the current data and the disconnect configuration data.

36.	(New)  The system of claim 35, wherein the power disconnect controller further comprises a control output unit coupled to the processor and to the plurality of disconnect switches, the control output unit providing an interface between the processor and the plurality of disconnect switches.

37.	(New)  The system of claim 33, wherein the disconnect configuration data further specifies a mode of each of the plurality of outlet circuits, and wherein the mode is one selected from a group of an always-on mode in which a priority disconnect operation is disabled and a priority disconnect mode in which the priority disconnect operation is enabled.

38.	(New)  The system of claim 33, wherein the power disconnect controller is further configured to transmit, to the external device over the wireless communication link, at least one selected from a group consisting of:
		the disconnect configuration data;
		a first notification of a tripped breaker of the first power distribution box; and
		a second notification of opening of a disconnect switch associated with a first outlet circuit of the plurality of outlet circuits.

39.	(New)  The system of claim 33, wherein the first power distribution box further comprises an indicator coupled to the power disconnect controller, wherein the power disconnect controller controls the indicator to indicate at least one selected from a group of:
		a sum current level of the plurality of outlet circuits is approaching a priority disconnect threshold before the sum current level exceeds the priority disconnect threshold; and
		a first current level of a first outlet circuit of the plurality of outlet circuits is approaching an individual circuit current threshold before the first current level exceeds the individual circuit current threshold.

Allowable Subject Matter
4. 	Claims 10-11, 14, 15, 24-39 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
	 With regard to claims 10,  24, 33, Chapel (US20150066227)  teaches a method of configuring a power distribution box, the method comprising: establishing, by an external setting device ( e.g., 308, Fig. 3), a wireless communication link ( e.g., 306, Fig. 3)  with the power distribution box ( e.g., 304, Fig. 3); receiving, at the external setting device ( e.g., 308, Fig. 3), user input specifying new disconnect configuration data ( [0101] operator of a remote controller 
	Paul (US20130245849)   teaches providing, on a screen of the external setting device ( GUI of 211, Fig. 3), a configuration screen for the power distribution box ( see [0031] the customer can input the priority information on GUI ). 
Burch(US 20140240902 )teaches configured to select the mode from a group of an always-on mode in which a priority disconnect operation is disabled ([0035] While in always-on mode, the PD module 150 does not control the associated disconnect switch to open) and a priority disconnect mode in which the priority disconnect operation is enabled (priority disconnect mode, [0035]).
Shin (US20110199196A1) teaches a plurality devices voluntarily and/or periodically transmit device identification signals regardless of device identification request signals[0048], and a user select one of the device on the screen of the controller  before send the control command to the selected device[[0050]] 

	 
receiving advertisement messages at an external setting device from one or more power distribution boxes in advance of establishing a wireless communication link; displaying, on a screen of the external setting device, the one or more power distribution boxes based on the received advertisement messages; receiving a user selection of a first power distribution box from the one or more power distribution boxes; establishing the wireless communication link with the first power distribution box based on the user selection  while receiving, over the wireless communication link from the external setting device, disconnect configuration data for a plurality of outlet circuits of the first power distribution box, wherein the disconnect configuration data includes priority data and mode information for each of the plurality of outlet circuits together in combination with other limitations of the claim without impermissible hindsight as it requires significant modification of the prior art of record. In particular, Chapel teaches identification information/advertisement information of each devices are communicated after the established the wireless communication to transmit desired policy with priority level and mode information (see Fig. 5 of Chapel and [0085]), not in advance of the established the wireless communication to transmit disconnect configuration data as claimed. In addition, as correctly pointed out by the applicant in the page 14 of remark submitted on 1/24/2022, there is not sufficient motivation.to combine Shin (which is not related to the power distribution box and disconnect configuration data such as priority level and mode information) with Chapel, Paul and Burch to establish prima facie obviousness under 35 U.S.C.103.
For that reasons above, the claims are allowed.
For claims 11, 14, 15, 25-32, 34-39, they depend on claim 10, 24, or 33.
6.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steele (US 20140316594 A1) teaches systems, devices, and methods for intelligently monitoring and controlling conditions in components and/or wired connections of an automation system indicative of a potential fire hazard.
Savolainen (US20170048783A1) teaches a method is provided for causing transmission of an advertisement message comprising connectivity characteristics for a joining node and receiving a connection opening indication from a first node of a plurality of nodes in a mesh network. The connection opening indication is based on first node of the plurality of nodes satisfying the connection characteristic and the connection opening indication is also based on the respective connection characteristics or performance metrics of the plurality of nodes.
Ikegami (US 20060017950 A1) teaches a setting part that sets the priority of digitization for each document corresponding to each document data, following the comparison results by the comparison part; and an output part that outputs setting results the priority of by the setting part.
Salokannel (US8005465B2A) teaches a system for conveying wireless information between an advertising device (advertiser) and another wireless communication device (receiving device). The advertiser's broadcast signal (advertisement) may inform the receiving device that information is available from the advertiser without the requirement of establishing a formal network connection. This information may be then be conveyed, by request, to the receiving device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836